                         Case 19-22974-PDR  Doc 16-1
                                   UNITED STATES     Filed 10/25/19
                                                 BANKRUPTCY   COURT Page 1 of 1
                                                SOUTHERN DISTRICT OF FLORIDA
                                                       www.flsb.uscourts.gov

In re:                                                                         Case No. 19-22974-JKO
                                                                               Chapter 13
RHONA E. GUILARTE,


                           Debtor                /

                       DEBTOR’S NOTICE OF COMPLIANCE W ITH REQUIREMENTS FOR
                                  AMENDING CREDITOR INFORMATION

This notice is being filed in accordance with Local Rules 1007-2(B), 1009-1(D), or 1019-1(B) upon the filing of an
amendment to the debtor’s lists, schedules or statements, pursuant to Bankruptcy Rules 1007, 1009, or 1019. I certify
that:

[X]           The paper filed adds creditor(s) as reflected on the attached list (include name and address of each creditor
              being added). I have:
              1.      remitted the required fee (unless the paper is a Bankruptcy Rule 1019(5) report);
              2.      provided the court with a supplemental matrix diskette containing only the added creditors or
                      electronically uploaded the added creditors in CM/ECF;
              3.      provided notice to affected parties, including service of a copy of this notice and
                      a copy of the §341 or post conversion meeting notice [Local Rule 1009-1(D)(2)]; and
              4.      filed an amended schedule(s) and summary of schedules.

[ ]           The paper filed deletes a creditor(s) as reflected on the attached list (include name and address of
              each creditor being deleted). I have:
              1.      remitted the required fee;
              2.      provided notice to affected parties and
              3.      filed an amended schedule(s) and summary of schedules.

[ ]           The paper filed corrects the name and/or address of a creditor(s) as reflected on the attached list.
              I have:
              1.      provided notice to affected parties, including service of a copy of this notice and a copy of the §341
                      or post conversion meeting notice [Local Rule 1009-1(D)(2)] and
              2.      filed an amended schedule(s) or other paper.

[ ]           The paper filed corrects schedule D, E or F amount(s) or classification(s). I have:
              1.     remitted the required fee;
              2.     provided notice to affected parties and
              3.     filed an amended schedule(s) and summary of schedules.

[ ]       None of the above apply. The paper filed does not require an additional fee, a supplemental matrix, or notice
          to affected parties. It G does G does not require the filing of an amended schedule and summary of
          schedules.
I also certify that, if required to be filed by the Bankruptcy Rules, the official form “Declaration Concerning Debtor’s
Schedules” has been signed by each debtor as required by Local Rules 1007-2(B), 1009-1(A)(2) and (D)(1), or 1019-
1(B) and, if filed electronically without imaged signatures, a local form “Declaration Under Penalty of Perjury to
Accompany Petitions, Schedules and Statements Filed Electronically” accompanied the filing of the document.

Dated:          10/25/2019

/s/ Elias Leonard Dsouza
A ttorney for D ebtor (or D ebtor, if pro se)                      Joint Debtor (if applicable)



Print N ame                                                        Address


399477                                                              954-358-5911
Florida B ar N umber                                               Phone N umber




LF-4 (rev. 12/01/09)
